     Case 2:07-cv-00304-MMD-DJA Document 171 Filed 07/30/21 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6      TRAVERS A. GREENE,                                Case No. 2:07-cv-00304-MMD-DJA
7                                   Petitioner,                        ORDER
              v.
8
       WILLIAM GITTERE, et al.,
9
                                Respondents.
10

11           In this capital habeas corpus action, Respondents filed a motion to dismiss on
12    March 9, 2021. (ECF No. 129.) Petitioner filed a response to the motion to dismiss (ECF
13    No. 162), along with a motion for leave to conduct discovery (ECF No. 164) and a motion
14    for evidentiary hearing (ECF No. 167), on June 7, 2021.
15           Under the scheduling order in this case (ECF No. 113), the Respondents then had
16    30 days, until July 7, 2021, to file their reply to Petitioner’s response to the motion to
17    dismiss. Under the scheduling order, Respondents’ responses to Petitioner’s two motions
18    are due at the same time as the reply. On June 23, 2021, the Court granted Respondents
19    a 30-day extension of time, to August 6, 2021, to file their reply in support of the motion
20    to dismiss and their responses to Petitioner’s motions (ECF No. 169).
21           On July 29, 2021, Respondents filed a motion for extension of time (ECF No. 170),
22    requesting a further 32-day extension of time, to September 7, 2021, to file their reply in
23    support of the motion to dismiss and their responses to Petitioner’s motions.
24    Respondents’ counsel states that the extension of time is necessary because of his
25    obligations in other cases. Petitioner does not oppose the motion for extension of time.
26           The Court finds that Respondents’ motion for extension of time is made in good
27    faith and not solely for the purpose of delay, and that there is good cause for the extension
28    of time requested.
     Case 2:07-cv-00304-MMD-DJA Document 171 Filed 07/30/21 Page 2 of 2



1            It is therefore ordered that Respondents’ motion for extension of time (ECF No.

2     170) is granted. Respondents will have until and including September 7, 2021, to file their

3     reply in support of their motion to dismiss, their response to Petitioner’s motion for leave

4     to conduct discovery, and their response to Petitioner’s motion for evidentiary hearing.

5            It is further ordered that, in all other respects, the schedule for further proceedings

6     set forth in the order entered December 6, 2019 (ECF No. 113) will remain in effect.

7            DATED THIS 30th Day of July 2021.

8

9

10                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
